                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

MICKEY A. MADDOX, #A0723747, )              Civ. No. 18-00258 DKW-RLP
                                )
          Petitioner,           )           SECOND ORDER TO SHOW
                                )           CAUSE AND ANSWER
     vs.                        )
                                )
TODD THOMAS,                    )
                                )
          Respondent.           )
_______________________________ )

      On August 22, 2018, the court issued an Order to Show Cause and Answer

the Petition Under 28 U.S.C. § 2254 for Writ of Habeas Corpus by a Person in

State Custody (Petition). See ECF No. 3. That same day, the court issued a

Preliminary Order to Answer and Show Cause in Maddox v. Thomas, Civ. No. 18-

00133 DKW-RLP. ECF No. 17. The Clerk of Court electronically sent these two

Orders, with copies of the respective Petitions, to the Department of the Attorney

General, which has agreed to forward these federal habeas petitions to the

appropriate County Department of the Prosecuting Attorney. The court directed

that the appropriate Department file an Answer or other response in both cases on

or before October 3, 2018.

      On October 3, 2018, the Deputy Prosecuting Attorney for the County of

Maui, Renee Ishikawa DeLizo, filed a Preliminary Answer in Civ. No. 18-00133.
ECF No. 20. The court has not received an Answer or other response to the

Petition in this case. The court inquired with the County of Maui Prosecuting

Attorney’s Office and was told that it had never received the Petition and Order to

Show Cause in the present case.

      On October 29, 2018, Petitioner filed a Motion for Summary Judgment and

a Request for Preliminary Injunction and/or Injunction for Immediate Release

From Detention in the present case. See ECF Nos. 4, 5 (Motions). These Motions

are primarily based on Respondent’s failure to timely file an Answer or other

opposition to the Petition in this case, and the arguments set forth in the Petition.

      Accordingly, the Clerk of Court is DIRECTED to resend a copy of the

Petition, Second Order to Show Cause and Answer, and Petitioner’s Motions for

Summary Judgment, and for Preliminary Injunction and/or Injunction for

Immediate Release From Detention, to the Department of the Attorney General,

State of Hawaii, by United States Postal Service and electronically to the

following email addresses: atg.habeascorpuspetitions@hawaii.gov,

ardif.l.arakaki@hawaii.gov, and pheola.l.kuamoo@hawaii.gov. The Department

of the Attorney General has agreed to forward these documents to the appropriate

Department of the Prosecuting Attorney.

      Respondent Todd Thomas is ORDERED to file an Answer to the Petition

                                           2
(or dispositive motion), and an Opposition to Petitioner’s Motions for Summary

Judgment and for Injunctive Relief on or before December 11, 2018.

        Petitioner may file a Reply to the Answer (or other dispositive motion) and

to Respondent’s Oppositions on or before January 11, 2019.

        IT IS SO ORDERED.
        DATED: October 30, 2018 at Honolulu, Hawaii.



                                                  /s/ Derrick K. Watson
                                                  Derrick K. Watson
                                                  United States District Judge




----------------------------------------------------------------------------------------------------
Mickey A. Maddox v. Todd Thomas; Civil No. 18-00258 DKW-RLP; SECOND
ORDER TO SHOW CAUSE AND ANSWER
Maddox v Thomas; Civ 18-258 dkw (2d OSC to Ans. 2009 Case)




cc:     Petitioner (Order)

        Attorney General, State of Hawaii (Petition, Second Order to Show Cause, Petitioner’s
        Motions) (via electronic service and USPS)

        Prosecuting Attorney, County of Maui (Petition, Second Order to Show Cause,
        Petitioner’s Motions) (via electronic service to the Office of the Attorney General)




                                                   3
